DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
The claim amendment dated April 8, 2022 has been entered.  Claims 1-15, 21, 24, and 31 are cancelled claims.  Claims 16, 18, 19, 25, 26, 32, and 33 were amended.  Claims 16-20, 22, 23, 25-30, and 32-35 are pending.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action (mailed February 8, 2022) is withdrawn due to the amendment dated April 8, 2022.
The rejection of claims 18, 19, 32, and 33 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the last office action (mailed February 8, 2022) is withdrawn due to the amendment dated April 8, 2022.
The rejection of claims 16-30 and 32-35 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/105315 where English equivalent patent family document US 2016/0351826 was used as the translation) as set forth in the last office action (mailed February 8, 2022) is withdrawn due to the amendment dated April 8, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 22, 23, 25-30, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  [Note that dependent claims are included in the rejection(s) based upon their respective dependence upon a rejected claim.]
In claim 16, there are at least three occurrences of the phrase “in each case”.  It is unclear what the word “case” fully encompasses.  Clarification and/or correction are required.
Claim 18 recites “wherein the compound is a compound of formulae (2-1) to (4-6)” in the text portion, but there is no structure (2-1) included in the claim.  Clarification and/or correction are required.
Claim 27 recites the limitation "the 5-membered ring of the indole ring".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if a portion of the recited diarylpyrimidoindole derivative is intended as there is no specific, individual “indole ring” recited previously.  Accordingly, “the nitrogen atom of the 5-membered ring of the indole ring” is considered unclear.  Clarification and/or correction are required.
The claim language in claim 30 as recited is unclear with respect to whether the “device” “is employed” or if the “compound” is intended as “employed”.  Clarification of the claim language is suggested.  Clarification and/or correction are required.
Claim 30 recites “the compound of according to claim 16 is employed”.  The word “employed” is unclear as to whether a process is being recited. Clarification of the claim language is suggested.  Clarification and/or correction are required.
In claim 33, there are at least two occurrences of the phrase “in each case”.  It is unclear what the word “case” fully encompasses.  Clarification and/or correction are required.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786